DETAILED ACTION

In view of the supplemental appeal brief filed on August 19, 2021, PROSECUTION IS HEREBY REOPENED.  A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.  The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:


/TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781                                                                                                                                                                                                        








Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1-11 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Roe et al. (US 2014/0163506).
With reference to claim 1, Roe et al. (hereinafter “Roe”) discloses an absorbent article for personal hygiene (abstract) having a front edge (10), a back edge (12) and a longitudinal axis (80) extending from the front edge to the back edge (figure 1), the absorbent article comprising: 
a fluid permeable topsheet (24) on a wearer-facing side; 
a fluid-impermeable backsheet (25) on a garment-facing side; 
an absorbent core (62) comprising an absorbent material [0049], between the topsheet and the backsheet (figure 8); 
an intermediate layer (61)  between the topsheet and the absorbent core (figure 8), the intermediate layer comprising a fibrous material [0049], wherein the intermediate layer comprises: 
first and second longitudinally-extending channels (26,26’) substantially free of fibrous material (figure 6); wherein the first channel (26) is on one side of the 
a central area comprising fibrous material between the first and second longitudinally-extending channels (see annotated figure 12 below) ; 
a back pocket (29,29’,29’’, 43,55) substantially free of fibrous material [0007] and disposed backward relative to the first and second channel as shown in figure 12.
The difference between Roe and claim 1 is the provision that the first and second channels are connected to the back pocket to form a unitary area substantially free of fibrous material.
While the embodiment of figure 12 does not necessarily show that the first and second channels are connected to the back pocket to form a unitary area substantially free of fibrous material, one of ordinary skill in the art would have been motivated to connect to the first and second channels to the back pocket as claimed because Roe does disclose that the pockets may have longitudinal side edges formed by the laterally inboard sides of the channels [0096], thereby providing a configuration where the first and second side channels are connected to the back pocket.
[AltContent: textbox (second lateral area)][AltContent: textbox (first lateral area)][AltContent: textbox (back area)][AltContent: textbox (front area)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (central area)][AltContent: arrow]
    PNG
    media_image1.png
    822
    569
    media_image1.png
    Greyscale


With reference to claim 2, Roe discloses an absorbent article wherein the unitary area formed by the first and second channels and the back pocket is entirely surrounded by fibrous material (see figures 12 and 15) and wherein the intermediate layer comprises the following areas containing fibrous material: a front area disposed forward of the first and second channels, a back area disposed backward of the back pocket, and a first and second lateral outside areas disposed outwardly of the first and second channels respectively and the back pocket as shown in annotated figure 12 above. 
As to claim 3, Roe discloses an absorbent article wherein the minimum distance between any channel and any of the outer edges of the fibrous layer is of at least about 5 mm as set forth in [0084]. 
With respect to claim 4, Roe discloses that at least a portion of the channels includes at least 10% of the entire surface of the layer as set forth in [0077].
Regarding claims 5 and 18, Roe discloses an absorbent article wherein the fibrous material has a Water Retention Value of from about 2 to about 60 as set forth in [0113] through the incorporation [0130] of Herron et al. (US 5,137,537).
Herron et al. disclose fibrous material having a Water Retention Value of from about 2 to about 60 as set forth in col. 27, lines 50-52.

With reference to claim 7, Roe discloses an absorbent article wherein the fibrous material comprises or consists of cross-linked cellulose fibers as set forth in [0055]. 
With respect to claim 8, Roe discloses an absorbent article wherein the first (26) and second (26’) channels of the intermediate layer are at least partially curved as shown in figure 12. 
Regarding claim 9, Roe discloses an absorbent article wherein the central area of the intermediate layer has a basis weight of from about 50 g/m2 to about 300 g/m2 as set forth in [0064]. 
With reference to claims 10 and 16, Roe discloses an absorbent article wherein the length of the unitary area formed by the channels and the back pockets ranges from about 10% to about 70% of the length of the absorbent article as set forth in [0077]. 
As to claims 11 and 17, Roe discloses an absorbent article wherein the absorbent material does not comprise cellulose fibers as set forth in [0045]. 
With reference to claim 15, Roe discloses an absorbent article for personal hygiene (abstract) having a front edge (10), a back edge (12) and a longitudinal axis (80) extending from the front edge to the back edge (figure 1), the absorbent article comprising: 
a fluid permeable topsheet (24) on a wearer-facing side; 

an absorbent core (62) comprising an absorbent material [0049], between the topsheet and the backsheet (figure 8); 
an intermediate layer (61)  between the topsheet and the absorbent core (figure 8), the intermediate layer comprising a fibrous material [0049], wherein the intermediate layer comprises: 
a longitudinally-extending channel (26,26’) substantially free of fibrous material (figure 6); 
a back pocket (29,29’,29’’, 43,55) substantially free of fibrous material [0007] and disposed backward relative to the channel as shown in figure 12.
The difference between Roe and claim 15 is the provision that the channel is connected to the back pocket to form a unitary area substantially free of fibrous material.
While the embodiment of figure 12 does not necessarily show that the first and second channels are connected to the back pocket to form a unitary area substantially free of fibrous material, one of ordinary skill in the art would have been motivated to connect to the first and second channels to the back pocket as claimed because Roe does disclose that the pockets may have longitudinal side edges formed by the laterally inboard sides of the channels [0096], thereby providing a configuration where the first and second side channels are connected to the back pocket.

a fluid permeable topsheet (24) on a wearer-facing side; 
a fluid-impermeable backsheet (25) on a garment-facing side; 
an absorbent core (62) comprising an absorbent material [0049], between the topsheet and the backsheet (figure 8); 
an intermediate layer (61)  between the topsheet and the absorbent core (figure 8), the intermediate layer comprising a fibrous material [0049], wherein the intermediate layer comprises a unitary area substantially free of fibrous material and wherein the unitary area comprises: 
a first portion (26) that overlaps with the transversal axis and does not overlap with the longitudinal axis; and 
a second portion (29) that overlaps with the longitudinal axis and does not overlap with the transversal axis; 
wherein the second portion is disposed backward relative to the first portion as shown in figure 12. 

While the embodiment of figure 12 does not necessarily show that the first and second channels are connected to the back pocket to form a unitary area substantially free of fibrous material, one of ordinary skill in the art would have been motivated to connect to the first and second channels to the back pocket as claimed because Roe does disclose that the pockets may have longitudinal side edges formed by the laterally inboard sides of the channels [0096], thereby providing a configuration where the first and second side channels are connected to the back pocket.
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Roe et al. (US 2014/0163506) and further in view of Roe et al. (US 2015/0065975).
With respect to claim 12, Roe et al. teaches the invention substantially as claimed as set forth in the rejection of claim 1.
The difference between Roe and claim 12 is the explicit recitation that the absorbent core comprises at least two channel areas and these channel areas are at least partially superposed with the channels of the intermediate layer. 
US 2015/0065975 (hereinafter ‘975) teaches an analogous absorbent article wherein the absorbent core further comprises at least two channel (26, 26’) areas wherein the channel areas are at least partially superimposed with the channels of the intermediate layer as set forth in [0042] and as shown in figures 1-2.

It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the absorbent core of Roe with at least partially superimposed channels as taught by ‘975 in order to allow for a more flexible composite structure which limits the separation between layers and desirably improves the overall distribution of fluid through the absorbent article which may lead to increase in comfort, wearability, or longevity of the article as taught by ‘975 in [0119].
As to claim 13, Roe discloses an absorbent article wherein the absorbent core comprises a core wrap having a top side (16) and a bottom side (16’) enclosing the absorbent material, and the channel areas of the absorbent core are substantially free of absorbent material, and the top side of the core wrap is continuously or intermittently attached to the bottom side of the core wrap through the channel areas as shown in figure 2. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Roe et al. (US 2014/0163506) and further in view of Weisman (US 2011/0073513 A1).
Regarding claim 14, all of the elements of the current invention have been
substantially disclosed by Roe, as applied above in claim 1, except fora
package.
Weisman, however, teaches absorbent articles (104), in the same field of
endeavor, and specifically a package (100) comprising a plurality of absorbent articles
(Weisman Fig. 5A, § 0088). One of ordinary skill in the art would recognize the benefit
of keeping the articles in a package prior to use, to avoid contaminating the products

It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to supply the combination article of Roe 
in a package of a plurality of absorbent articles, as taught by Weisman, to avoid contaminating and facilitate shipping.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELE M KIDWELL whose telephone number is (571)272-4935. The examiner can normally be reached Monday-Friday, 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MICHELE M KIDWELL/Primary Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781